435 F.2d 1288
UNITED STATES of America, Plaintiff and Appellee,v.Claud Mason KELLY, Appellant.
No. 25729.
United States Court of Appeals, Ninth Circuit.
November 9, 1970.
Certiorari Denied February 22, 1971.

See 91 S.Ct. 909.
David C. Marcus (argued), Los Angeles, Cal., for appellant.
Irving Prager, Asst. U. S. Atty. (argued), William M. Byrne, Jr., U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The stolen trailer, not self propelled, we hold could be "goods, wares, merchandise" under 18 U.S.C. § 2314, and that the court was justified in advising the jury that the trailer qualified under the section.


3
There was some improper hearsay admitted, but the proof was so overwhelming that we find the error was of no consequence.


4
Other points we have examined and find without merit.


5
The mandate will go down forthwith.